DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1-5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang Chien et al. (US 2019/0378803 A1; hereinafter, “CC”; which is a prior art of record) in view of Cheng et al. (US 2018/0294202 A1; hereinafter, “Cheng”).
Regarding claims 1-4 and 7:
	re claim 1, CC discloses a method comprising:
placing a first package component 108 (on the left side of Fig. 3 and [0017]) and a second package component 108 (on the right side of Fig. 3) over a carrier 100, wherein each of the first package component and the second package component comprises a device die;
placing a first core frame 103/104 (e.g., 103/104 on the left and in the center of Fig. 3 and [0014]) and a second core frame (e.g., 103/104 in the center and on the left of Fig. 3) over the carrier,  wherein the first core frame forms a first ring (Figs. 2B and 3) encircling the first package component, and the second core frame forms a second ring encircling the second package component (Figs. 2B and 3);
first core frame (Fig. 4), the second core frame, the first package component and the second package component in an encapsulant 110 [0019]; 
forming redistribution lines 120B (Fig. 6 and [0021]) over the first core frame, the second core frame, the first package component, and the second  package component; and 
forming electrical connectors 130 (Fig. 7 and [0022]) over and electrically coupling to the first package component 108 and the second package component 108 through the redistribution lines 120B;
re claim 2, the method of claim l further comprising, after the encapsulating 110 (Fig. 4), planarizing the encapsulant 110 (Fig. 5 and [0020]) until conductive features of the first package component are revealed;
re claim 3, the method of claim 1, wherein the first core frame 103/104 comprises a core dielectric 103 (e.g., aluminum oxide [0014]), and metal plates 104 (e.g., copper [0015]) on opposite sides of the core dielectric; 
re claim 4, the method of claim 3, wherein the first core frame 103/104 (e.g., Figs. 2B and 7) is free from conductive pipes penetrating through the core dielectric; and
re claim 7, the method of claim 1 further comprising: performing a die saw process to form a first package (Figs. 9-10) and a second package, with the first package component 108, the second package component, the first core frame, and the second core frame being in the first package and the second package, respectively (Figs. 9-10); and 
attaching a metal ring 104 to the package (i.e., no particular processing sequence is required).
CC does not disclose the first core frame and the second core frame are physically spaced apart from each other. However, Cheng teaches, in a process similar to that of CC, a first 
It would have been obvious to one of ordinary skill in the art to modify CC by incorporating core frames that are space apart (instead of being continuous) because Cheng teaches either continuous or spaced-apart core frames are well suited of a package similar to that of CC, and further because spaced-apart core frames would allow dicing/sawing at the encapsulant within the space between the core frames, thereby preventing stress/damage to the core frames.
Regarding claim 5:
CC (in view of Cheng) does not specify any particular type of die for the device die; accordingly, CC (in view of Cheng) does not explicitly disclose a System-on-Chip (SoC) die.  However, this claim is deemed obvious because CC (in view of Cheng) discloses the general conditions of the claimed invention, and CC discloses device die is, in general, a semiconductor chip [0017].  Given that CC (in view of Cheng) discloses a method generally directed to semiconductor chips and that SoC die were well known and commonly used in the art, it would have been obvious to one of ordinary skill in the art to specifically incorporate a SoC die into CC (in view of Cheng), especially because CC’s disclosure is well-suited for well-known SoC die.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over CC (in view of Cheng) as applied to claim 1 above, and further in view of Wu (US 2015/0348955 A1, which is a prior art of record).
Regarding claim 6:
CC (in view of Cheng)  discloses performing a die saw to form a package (Figs. 9-10), with the first package component 108 being in the package; and



	CC (in view of Cheng) does not disclose bonding a second package component through the electrical connections and limitations associated with a second package (i.e., CC does not disclose the strikethrough limitations above.
Wu teaches a second/top package component 400 (Fig. 6 and [0022]) bonded to a first package component 200, wherein the second/top package component 400 comprises an additional core dielectric 426 [0023]; additional conductive pipes 428 [0023] penetrating through the additional core dielectric; and additional redistribution lines 430 [0023] on opposite sides of the additional core dielectric 426 and interconnected through the additional conductive pipes. Wu discloses bonding Package-on-Package (PoP) in such a manner increases integration level of packages [0002].
.
	
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over CC (in view of Cheng) as applied to claim 1 above, and further in view of Chang Chien et al. (US 2019/0393200 A1; hereinafter, “CC-II”).
CC (in view of Cheng) does not disclose bonding a passive device to the distribution lines.  However, in a similar device, CC-II teaches bonding a passive device (PD, Fig. 2G and [0036]) to redistribution lines, wherein the passive device is at a same level as electrical connectors.
It would have been obvious to modify CC by incorporating a PD, as taught by CC-II, because the modification would provide passive devices such as capacitors that could reduce signal noise between redistribution lines.

Claims 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over CC in view of Kang et al. (US 2016/0336249 A1; hereinafter, “Kang”).
Regarding claims 9-14:
	re claim 9, CC discloses a method comprising:
	placing a core frame 103/104 (Fig. 2B-3 and [0014]) over a carrier 100 [0013], wherein the core frame comprises: 
a core dielectric 103 [0014];
a first metal plate 104 [0014-0015]  the core dielectric 103; 

placing a package component 108 [0017] in an opening in the core frame and over the carrier, wherein the package component comprises a device die [0017];
encapsulating the core frame 103/104 and the package component 108 in an encapsulant 110/120A (Fig. 7A and [0019, 0021], wherein the encapsulation is considered to be element “110” plus the lowest layer “120A” that is in direct contact with “110”); and 
forming redistribution lines 120B (Fig. 6 and [0021]) over the core frame and the package component, wherein the redistribution lines 120B (Fig. 7) are electrically connected to the package component 108, and are electrically decoupled from the core frame 103/104;
re claim 10, the method of claim 9 further comprising: forming solder regions over and electrically coupling to the redistribution lines, wherein all of the solder regions 130 (Fig. 7 and [0022]) are electrically decoupled from the core frame 103/104;
re claim 11, the method of claim 9, wherein the first metal plate 104 (Figs. 2B-3 and [0015]) and the second metal plate 104 are blanket metal plates with no hole therein (i.e., conductive frame 104 cover sidewalls of “103”; accordingly, “104” can be referred to as blanket metal plates, and there are no holes within frame “104”);
re claim 12, the method of claim 9 further comprising, after the encapsulating, performing a planarizing process to reveal top conductive features 108e (Fig. 7 and [0021] of the package component, wherein the planarizing process stops before the core frame 103/104 is revealed (i.e., after the lowest/first layer 120A is formed, and etching process must be performed to expose elements 108e for a subsequent conductive via/layer; accordingly, the etching process to expose elements 108e is considered to be a planarizing process, since a planar surface is provided for the subsequent via/layer);
re claim 13, the method of claim 9 further comprising forming a dielectric layer 120A (in Fig. 7, the second/middle layer 120A) over and contacting the encapsulant 110/120A-lowest-layer and the package component (i.e., contacting the package component does not require a direct/physical contact), with a bottom layer of the redistribution lines 120B extending into the dielectric layer (second/middle layer 120A), wherein the dielectric layer (second/middle layer 120A) is spaced apart from the core frame 103/104 by a layer of the encapsulant (lowest layer 120A); and
re claim 14, the method of claim 9 further comprising performing a die-saw process (Figs. 9-10) to form a package comprising the package component 108, the core frame 103/104, and a portion of the encapsulant 110/120A-lowest-layer, wherein the die-saw process does not cut through [the conductive portion 104 of] the core frame 103/104.
CC does not disclose a first metal plate overlying the core dielectric 103; and a second metal plate underlying the core dielectric 103.  However, in a device similar to that of CC, Kang teaches a metal plate 112A/111/112B (see Kang, Fig. 3 and  [0056]) comprising a metal plate 112A overlying a core frame 110; and a second metal plate 112B underlying the core frame 110.  Kang discloses such a metal plate 112A/111/112B improves heat radiation characteristics by easily diffusing heat through the metal layers 112A, 111, 112B (see [0056]).
It would have been obvious to one of ordinary skill in the art to modify CC by incorporating a first overlying metal plate and a second underlying metal plate, as taught by Kang, because the modification would improves heat radiation characteristics by easily diffusing heat through the first and second metal plates.


Allowable Subject Matter
Claims 21-26 are allowed for reasons stated in the prior Office action.

Remarks
Applicant’s arguments have been fully considered, but they are moot in view of then new grounds of rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903.  The examiner can normally be reached on M-F (4-12 Hours, between 5:30AM-10PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892